2007 discharge: EU general budget - Council (debate)
The next item is the second report on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section II - Council (C6-0417/2008 - - Committee on Budgetary Control. Rapporteur: Søren Bo Søndergaard
Thank you, Mr President. Seven months ago - on 23 April to be precise - a large majority in this House refused to grant discharge to the Council's budget for 2007. Why? It was because the Council's behaviour in respect of Parliament and the Committee on Budgetary Control was completely unacceptable. The Council refused to answer written questions that we put to it about its budget and refused to meet with the Committee on Budgetary Control and answer questions. The situation was so absurd that representatives of the Council immediately left any meeting at which questions concerning the Council's budget were asked.
In reality, this was nothing new. It had, in fact, been going on for many years. What was new was that in April, Parliament put a stop to it. I think that in April, most Members asked themselves a simple question: how can I, as a Member of the European Parliament, be responsible to my voters for the Council's budget if the Council will not even answer the questions put to it by Parliament? I believe that this was the question that resulted in a large majority of Members of this House refusing to grant discharge for the Council's budget. Perhaps some people thought that Parliament would become more amenable after the elections in June, or that Parliament's demands for openness and transparency smacked of election promises rather than a real change of attitude. If so, they will have been disappointed.
Even after the election, we on the Committee on Budgetary Control have been united in our very simple stance: if the Council wishes us to grant discharge for its budget, then it must meet with us and answer our questions. At the end of September, something finally happened. On 24 September, a meeting was held between the Council and the Chairman of the Committee on Budgetary Control, the committee's rapporteurs and the coordinators. At the same time, the Council answered the committee's questions - albeit indirectly - and these answers were also published on the Council's website.
Let me make myself clear: that was a smart move by the Council - a very smart move. It is the reason why we on the Committee on Budgetary Control are today able to recommend that Parliament grants discharge for the Council's budget for 2007. However, let me also clearly state that we both expect and require that this step expresses a change of attitude on the part of the Council with respect to Parliament.
Where the Council's budget for 2008 is concerned, we do not expect the absurd theatre of 2007 to be repeated. On the contrary, we assume that we will be starting from the point that we have finally reached. In other words, we expect the Council to provide, without undue delay, written answers to questions put by the competent committees and rapporteurs within Parliament. We expect a willingness on the part of the Council to meet with the competent committees and to answer questions.
To ensure that there is no doubt concerning this, it is stated clearly in the report that we are discussing today, and which I hope Parliament will adopt tomorrow - if not unanimously, then with a very large majority. In granting discharge for the Council's budget for 2007, we have demonstrated our positive attitude. The ball is now in the Council's court.
Mr President, honourable Members, the issues that we are debating are extremely important. Openness and transparency are the democratic tools we have available. What promotes the trust of the citizens is whether they are able to have an insight into the process, and that is good for the Union's activities. In this regard, Parliament and the Council have the same objectives, and this, of course, applies everywhere, in all areas and to all institutions.
Today we are talking about discharge for 2007. In this connection, I would, of course, like to emphasise the importance of external auditing in general and of the implementation of the budget in particular and, in this context, also highlight the role of the Court of Auditors and the very good work that forms the basis for the annual determination of accountability.
As regards the specific issue of this particular report on discharge in respect of the 2007 budget, I would like to express my satisfaction that you are now recommending that the Council be granted discharge. If we look closer at the main issues, there is actually no reason not to grant discharge. The Council has always endeavoured to follow the rules and to apply openness with regard to economic management. This will be the case in future, too. I understood that the informal meeting in September between the delegation from the Committee on Budgetary Control and the Council delegation enabled a number of points to be clarified and that this was what made it possible - as the rapporteur also mentioned - to grant discharge to the Council for the 2007 budget.
This quite simply highlights the importance of dialogue between our institutions in future, too. I am therefore very pleased that we have found a way to move forward on these issues, with the result that discharge can be granted, and I look forward to this being confirmed in the vote tomorrow.
Mr President, Mrs Malmström, Mr Barrot, a miracle has occurred. For the first time in five years, I am witnessing the Council taking part in this debate, and I would like to offer my sincere thanks to the Swedish Presidency of the Council for this major signal.
(Applause)
A warm welcome to you to the plenary session, the first time the Council has been represented at the debate on its discharge.
All's well that ends well, as we say in Germany? No, not this time. The discharge procedure with the Council has shown itself to be ineffable and in urgent need of a place on the interinstitutional agenda, which, incidentally, needs to be extended to include the President of the European Council. We have a new player on the European stage, and the existing procedure cannot, and must not, continue as it is. The way that Parliament has to beg for information and dialogue partners in order to get answers for its outstanding questions is unworthy of a parliamentary democracy. The Council styles itself as the ultimate and absolutist body and I, as a citizen of the European Union, stand before the voters of my constituency ashamed of this behaviour. The procedure that we have had so far is simply absurd and it must not be allowed to carry on in future.
I would like to thank the Swedish Presidency once again. We have made interesting beginnings. Firstly, there was this conversation, a new and unprecedented milestone, and the fact that you are present here today is a fantastic signal. The Presidency of the Council, like all the other EU institutions, must put itself forward for discharge by Parliament, and the same applies, now more than ever, of course, to the new High Representative, as head of the new External Action Service. We MEPs must now show that this issue is important to us and that we have to drive it forwards together. This issue must be on every agenda, and I would like to ask the Commission to put it on the agenda.
We do not like how the debate has been going so far. The fact that we have nothing, not one single proposal, for how things should be in the future, disturbs us. Lisbon must not become a synonym for an opaque European Union in which parliamentary supervision has been steamrollered. It is an opportunity for a new beginning with strong participation on the part of the elected representatives of the people, and the granting of discharge for the future President of the European Council is the first acid test.
Mr President, I would like, at the outset, to express my gratitude to the rapporteur, Mr Søndergaard, who began his work in difficult circumstances, has shown great patience, and who has also demonstrated a tendency to be very balanced in his evaluations and opinions.
Mrs Malmström, I agree with you that it is good that the principles of transparency are being observed, including financial transparency, but I agree with those remarks which speak about something more. We have, today, reached a crucial moment in the way we operate. On the eve of the coming into force of the Lisbon Treaty, the Council is acknowledging, as it were, that Parliament is the only body which is elected because Parliament works openly. For Parliament and the Council to be compatible bodies, the Council, too, should, to a great extent, work more openly, and that is exactly what is happening at the moment. We are overcoming the Council's aversion to working with Parliament. I think this is going to happen not only in this area of our work, but that it is also going to happen in other areas of our work, including the parliamentary committees.
My political group will therefore definitely support the proposal for a decision on discharge of the budget, as indeed the honourable Council has the opportunity to see in today's debate. We are not going back to the numbers, we are not pointing to the left-hand column, the right-hand column, incomes, expenditures or sound management. We do not have significant reservations here. However, we are glad that this debate is taking place and about the way it is being conducted.
Mr President, ladies and gentlemen, as Chairman of the Committee on Budgetary Control, I must acknowledge the very important work accomplished by the committee and the excellent job done by the rapporteur, as well as the political solidarity that has been on show.
This is because, from the outset, we wished to send a very clear message: we intend to work with great rigour to ensure transparency, accuracy and legality in the management of public funds and, therefore, in auditing the budgets.
Very significant progress has been made with the Council, which at first did not want to respond. I would like to personally congratulate the Swedish Presidency on this. It has always set out to act to promote transparency and accuracy.
From that point of view, we therefore expect further progress, because obviously it is absolutely unacceptable, particularly with the entry into force of the Treaty of Lisbon, that Parliament should not have the information and details required to monitor budgets and public funds, in the interest not only of the European Union but also of all European citizens.
Let us be honest, this remains a difficult exercise, and I am delighted that the President-in-Office of the Council is present. This represents a breakthrough. Indeed, it is the first time that the Presidency has attended this kind of debate, and I welcome this. Yet we must admit that this remains a difficult exercise.
The Council is actually continuing to hide behind a kind of gentlemen's agreement concluded at some point in the early 1970s - forty years ago - whereby Parliament and the Council agreed not to interfere in each other's budgets, not to look into each other's books and to let everything pass, like respectable gentlemen. This is a thing of the past, as the Council budget has changed fundamentally. Forty years ago, it consisted of nothing but administrative expenditure, whereas now operational expenditure has been added. Therefore, we must strive towards a breakthrough.
We have broken the deadlock provisionally. We are prepared to grant discharge, but now we really must go a step further. After all, the problems have not been solved. We have the task of ensuring that transparency and democratic control apply to the Council's budget and also to the budget of our own Parliament. Therefore, I agree with all those - speakers, rapporteur, speakers from the political groups - who have said clearly: look, this is a warning shot, we must go a step further in the next Council discharge exercise. The Annual Report of the Court of Auditors contains suggestions in this regard, and once again mentions matters concerning the SESAME Programme. Mrs Malmström, you may soon no longer be involved, but we are going to continue pushing for transparency.
on behalf of the ECR Group. - Mr President, may I firstly take this opportunity to give credit to Commissioner Kallas for the real progress which has been made in addressing the issues and reservations expressed by the Court of Auditors. In my view, this outgoing Commission has made more positive progress than any preceding Commission in recent times and I thank him for his efforts.
It is widely accepted that the adoption of accrual-based accounting systems has been a success and that that installation has been responsible for much marked improvement. I also want to acknowledge good progress made with the common agricultural policy and, in particular, the IAC system, which has given great benefit as well.
However, I do have two areas of concern which I must mention. Firstly, the Court of Auditors, in its annual report, makes repeated criticism of 'the accuracy and reliability of underlying transactions'. I agree, and in this respect, 2007 was no different from previous years. Their message is perfectly clear: there is still a great deal of work to be done.
Secondly, I want to mention that the Court of Auditors was critical of the lack of controls in joint managed programmes. This Parliament has repeatedly called on the Member States to devote far greater urgency to addressing the auditors' concerns, and in particular, we have called on the Member States to meet the terms of the 2006 interinstitutional agreement.
For the sake of fiscal integrity and for public accountability, they must now show more resolve and so, for those reasons, and until we see real progress being made by Council in this matter, I and my colleagues in the British Conservative delegation will vote against discharge of the 2007 general budget.
on behalf of the EFD Group. - Mr President, we are elected Members of the European Parliament, but our voters do not know what is going on behind the scenes. In April 2009, the Budgetary Control Committee decided to postpone discharge to the Council. Even if the Court of Auditors had not criticised the accounts, the Committee claimed to have enough reasons to proceed that way. However, after this Committee met with the Swedish Presidency in September, and some written answers were given to Parliament's questions, Mr Søndergaard, the rapporteur on the Council discharge for 2007, still issued a report which, even with much goodwill, would not have allowed discharge to be given. However, a political decision was taken to give discharge and the compromising paragraphs were watered down.
The Committee intends to recommend discharge on expectations for the future. If the people who bothered to vote for us in June knew the following: that there is a consensus not to rock the boat on the basis of a gentleman's agreement from 1970; that the internal auditor of the Council would not be invited to the Budgetary Control Committee because then, the Council would be able to invite the internal auditor of the European Parliament, with uncertain consequences; and that the politically appointed Court of Auditors did not have any comments on the Council's internal auditor's report of April 2008, what would they say?
Back in 2002, when I was Chief Accountant of the European Commission, the then Director-General for Budgets stated, in a letter to the then internal auditor of the Commission, that the discharge procedure was an interinstitutional game and nothing more. Are we going to continue to avoid talking about the gorilla in the middle of the room because we are afraid to lose privileges obtained after years of silence? We can choose to expose and end hypocrisy when we vote for the 2007 Council discharge. I think you know what I choose, and I hope that you will join me in refusing discharge to the Council.
(DE) Mr President, the European Security and Defence Policy is not, at present, a navy, but it is a ship of war in international politics. Every year, when it comes to discharging this budgetary warship of the Council, it suddenly disappears into the Bermuda triangle and the European Parliament seems happy to apply the motto 'everything that is not on our radar screen does not exist in reality, either'.
Last spring, extra-budgetary accounts suddenly emerged and the Council was not granted discharge. Four reasons were cited for this. The first was that the Council refused to accept any kind of official, formal meeting with Parliament. The second was that the Council refused to provide any comprehensive written answers. The third was that the Council failed to supply either an activity report or a complete list of budgetary transfers. The fourth reason was that it is impossible to determine whether the expenditure items in the Council budget are of an operational nature.
Now, suddenly, tomorrow - a few months later - there is a will to grant the Council discharge, all of a sudden. Yet not one of these four grounds for refusing to grant discharge has really been cleared up or satisfied. The representatives of the Council still refuse to have any kind of formal meeting with Parliament. Likewise, no activity report has been forthcoming and the extra-budgetary accounts have not been closed or got rid of, as we demanded.
I would remind the rapporteur that his initial report put a total of twenty queries and questions to the Council. Yet where are the precise answers to these questions? Can you tell me that? No, you cannot. Instead of increasing the pressure on the Council at this point, what do we do? We turn ourselves into supplicants, and these demands become requests in the new report. Anyone who votes in favour of granting discharge to the Council now will be giving their support to precisely this situation, where Parliament stands before the Council making meek requests.
(PL) Mr President, I endorse the draft decision of the European Parliament granting discharge to the Secretary-General of the Council in respect of implementation of the budget for the financial year 2007. I am pleased that the Swedish Presidency and Mr Kallas have demonstrated they have the commitment to resolve this problem.
I would like to draw attention to several matters, which are still, however, outstanding, and which are something which we must tackle in the next few years. The difficult and laborious process of granting discharge to the Council shows what the European Parliament wants. The European Parliament wants transparency, and open but also formal dialogue with the Council. These demands of the European Parliament are persistent and stubborn, but they are not an expression of malice on the part of MEPs, they are an expression of concern for public money and are, as indeed they should be, an expression of concern for transparency in spending taxpayers' money.
I would like to stress that the procedure of granting the Council discharge also shows the way in which Parliament finds out about new areas of the Council's work, and that Parliament does not want to be excluded from monitoring and supervising the Council's spending in any area of its activity.
In my opinion, granting the Council discharge for 2007 is a step in the right direction, but we should also say clearly that there are still certain matters which have not yet been fully explained, and we should continue to remind the Council of this. I hope there will be constructive dialogue here, with increasing transparency and openness, so that public money can be monitored in the best way.
(DE) Mr President, ladies and gentlemen, I, too, would like to thank Mr Søndergaard for his successful work, as a result of which the Council ultimately accommodated Parliament in the discharge procedure. The Council refused, for a long while, to provide pertinent answers to Parliament's questions, citing the Gentlemen's Agreement - an agreement of an informal nature which is now, in any case, 40 years old. This seems downright bizarre when Council officials, after 40 years, clearly no longer know what exactly the Gentlemen's Agreement states, since the version provided by the European Parliament contains precisely the opposite of what the Council claimed again and again in the negotiations.
The first resolution of the Gentleman's Agreement stated that the Council would not attempt to make any changes to the European Parliament's expenditure. The third resolution states that there should be close cooperation between the two institutions on budget issues. The Council takes this to mean that each institution will leave the budgetary activity of the other alone. At this point, I will refrain from commenting on the seriousness of this line of argument. Instead, I would like to thank the Swedish Presidency of the Council for having begun the process of bringing an end to this ignoble state of affairs.
The solution is an addendum to the interinstitutional agreement that clearly regulates the procedure for the granting of discharge to the Council by Parliament, as the proposed motion for a resolution demands. I therefore ask the House to support the motion.
(DE) Mr President, Commissioner Kallas, first of all, I very much welcome the fact that the Swedish Presidency of the Council is present, and I would also like to personally thank Mrs Malmström for having made the procedure more transparent. Everything that my fellow Members have said is true - the procedure is more transparent, and even if she expressed herself in a somewhat more cautious manner today, we can still say that we will be granting discharge. There is still a very long way to go. We ask the Council to follow this first step with further steps, especially given that the Council's competences in the field of foreign and security policy have been much more clearly defined under the Treaty of Lisbon. In future, this policy will also have a face, in the shape of Baroness Ashton. The citizens, however, did not previously know Baroness Ashton, and they, the European taxpayers, will still not know, in future, exactly how much money she has at her disposal and what she does with it. We must change this state of affairs. This, indeed, is an absolute must in a time where we are actually fighting for a transparent, democratic Europe.
I would like to thank the rapporteur, Mr Søndergaard for having applied pressure in our - Parliament's - name, and we will maintain that pressure.
(FI) Mr President, ladies and gentlemen, I also wish to thank the rapporteur, who has done a tremendously good job. When we are discussing discharge in respect of common funds for 2007, we are not talking about the Council's money, or the Commission's money, or Parliament's money, but the taxpayer's money. It is money that belongs to our citizens, and they must have a right to know what it is being spent on.
More than anything, Parliament represents the people, and Parliament must have the right to receive all the information it needs when it asks for it. We cannot have a situation where Parliament actually has to beg for it. That is why openness and transparency are the only way in which the institutions of the EU can win the trust of the people.
I want to join those who have praised the excellent progress that has been made in this matter and the splendid work that the Swedish Presidency has done, on account of which we can now grant discharge. I would also like to thank Commissioner Kallas, who has done such excellent work in the last five years. Progress has been made in these areas. This is the right step in the right direction.
(Applause)
(IT) Mr President, ladies and gentlemen, on 23 April, this House postponed its decision relating to the Council's accounts because the Council had refused to supply Parliament with its annual activity report, preventing its expenditure being scrutinised in the same ways as are applicable to the other institutions.
It is, in fact, our duty to intensify efforts to promote transparency within the Community institutions by increasing awareness regarding the use of the Community budget and by making the European institutions and, first and foremost, the Council, more answerable to the public.
I believe that since Parliament's refusal to give discharge to the Council, many efforts have been made. In particular, we have welcomed the publication on the Council's website of its annual activity report and the increased level of transparency in the common foreign and security policy sector. We also welcomed the meeting in September at which, finally, there was a constructive discussion between the representatives of the Committee on Budgets and those of the Swedish Presidency. The efforts made by the Council to supply appropriate replies to the requests made by Parliament in April are equally welcome.
Mr President, to conclude, the text that we will be voting on constitutes a significant step in the dialogue between Parliament and the Council, and a strong signal that this House wished to send in order to protect taxpayers through clear, transparent and timely reporting on the Council's expenditure.
Mr President, thank you for debating this extremely important matter. I am pleased that we agree on the importance of openness and transparency. These things are, of course, the foundation not only of constructive cooperation between us, but also for enabling citizens to have confidence in the European institutions. Like Parliament, the Council is keen to accept its responsibility for guaranteeing the greatest possible transparency when it comes to taxpayers' money, and these issues become even more relevant, of course, with the new treaty, which will enter into force in just one week's time.
The broader discussion of the form that the auditing of the Union's financial management is to take should be carried out in connection with the review of the regulations and the annual procedure for the EU's budget that will be necessary on account of the entry into force of the Treaty of Lisbon. However, the Council endeavours, and will continue to endeavour, to follow the rules and to apply openness with regard to its economic management. In relation to the European Parliament, we will continue to apply the practice established over the years and also next year hold talks with Parliament on an informal basis to clear up any questions there may be about the implementation of the budget. In this connection, I look forward to continuing the dialogue with the European Parliament on the question of discharge and I am certain that we will also have a constructive, informal dialogue next year on the Court of Auditors' report for 2008. Thank you very much for this debate.
Mr President, I would like to thank all those who have contributed to this debate. I would particularly like to touch on what was said by Mrs Andreasen and Mr Ehrenhauser, and point out that when we began this process there was no agreement whatsoever. When we began this process, we got no response when we put questions to the Commission and requested written answers. When we began this process, the Commission left meetings whenever we started asking questions. That was the position we started from.
Our task today is to decide whether we have moved a step closer or whether we are still in the same situation. The question is not whether we have achieved everything we wanted to. I agree that we have not achieved everything we wanted to. You only have to read my report, and now the committee's report, to see that we are still unhappy. I would also ask the Council to read the report very thoroughly, because it contains many good points that could be useful for next year.
We have come a step closer, however. When we start on the 2008 discharge - and we are doing that even now - we will not be starting from a blank sheet. We will be starting from the point we have reached this year. I therefore believe it is right to defend what we have achieved by voting in favour, thereby continuing this struggle - which is, after all, what it is. Time will tell - when we see how things go this year and next year and the year after that - whether we made the right decision. That is why it is crucial that we as a committee, and as Parliament, are capable of standing together and sticking to what we set out to do all along.
I would like to take this opportunity to thank the secretariat, the shadow rapporteurs and the entire committee, including its chairman, for enabling us to show a united front. If we can maintain this solidarity - including when it comes to the 2008 discharge - then in 2008, we will be able to move a step further, beyond what we achieved in 2007. Then we will be in a position to achieve what we all want to achieve.
The debate is closed. The vote will take place on Wednesday, 25 November 2009.
Written statements (Rule 149)
in writing. - (EL) Mr President, ladies and gentlemen, I, too, should like to start by congratulating the rapporteur, who has done an exceptional job, directly raised crucial questions and insisted on the need for us to obtain clear answers before proceeding to recommend discharge. Congratulations also to the Committee on Budgetary Control, which stood by its position and supported the rapporteur and, despite initial difficulties, managed to persuade the Council to give us answers to the most important questions. For how can we recommend discharge for a budget, how can we responsibly argue that the budget in question is correct, without knowing what is behind the numbers? That would be completely absurd. Following the Council's replies, we are now ready to recommend discharge but, at the same time, we have included substantial comments in the accompanying resolution, which the Committee on Budgetary Control approved with a very large majority. We want and believe in open procedures, we want and believe in transparency and we want to have full knowledge of how European taxpayers' money is spent.
(The sitting was suspended at 19.25 until the start of Question Time and resumed at 19.30)